  Case 4:20-cv-01181-Y Document 12 Filed 02/11/21   Page 1 of 1 PageID 122


                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION


IOU CENTRAL, INC.                    §
                                     §
VS.                                  §      ACTION NO. 4:20-CV-1181-Y
                                     §
VOLTATA TP ACQUISITION, LLC,         §
ET AL.                               §

                    ORDER GRANTING MOTION FOR LEAVE

      Pending before the Court is Plaintiff's Unopposed Motion for

Leave to File its Response to the Motion to Dismiss (doc. 11). After

review of the motion, the Court concludes that it should be and hereby

is GRANTED.   Plaintiff's response, which was filed on February 8,

2011 (doc. 10), is DEEMED timely filed.

      SIGNED February 11, 2021.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE
